Name: Council Regulation (EEC) No 873/84 of 31 March 1984 fixing for the 1984/85 marketing year the basic and intervention prices for sheepmeat
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 No L 90/42 Official Journal of the European Communities 1.4 . 84 COUNCIL REGULATION (EEC) No 873/84 of 31 March 1984 fixing for the 1984/85 marketing year the basic and intervention prices for sheepmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1837 /80 of 27 June 1980 on the common organ ­ ization of the market in sheepmeat and goatmeat ( l), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Articles 3(1 ) and 7 (6) thereof, Having regard to the proposal from the Commission ( J), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas , when the basic price for sheep carcases is fixed , account should be taken both of the objectives of the common agricultural policy and of the contri ­ bution the Community wishes to make to the harmonious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community, to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regu ­ lation (EEC) No 1837/ 80 ; whereas it should be fixed for the 1984/85 marketing year at a lower level than that fixed for the preceding marketing year ; whereas the intervention prices correspond to a percentage of the basic price , HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year, in the sheepmeat sector : 1 . The basic price is hereby fixed at 428,04 ECU per 1 00 kilograms carcase weight. 2 . The intervention price is hereby fixed at 363,83 ECU per 100 kilograms carcase weight. 3 . The derived intervention price applicable in region 4 is hereby fixed at 344,22 ECU per 100 kilograms carcase weight. Article 2 The prices referred to in Article 1 shall be seasonally adjusted in accordance with the table set out in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (l) OJ No L 183, 16 . 7 . 1980, p. 1 . (l) See page 35 of this Official Journal . O OJ No C 62 , 5 . 3 . 1984, p. 74 . (4) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). (5) Opinion delivered on 29 March 1984 (not yet published in the Official Journal). 1 . 4 . 84 Official Journal of the European Communities No L 90/43 ANNEX (ECU/100 kg carcase weight) Week beginning Week No Basic price Interventionprice Derived intervention price 2 April 1984 9 April 1984 16 April 1984 23 April 1984 30 April 1984 7 May 1984 14 May 1984 21 May 1984 28 May 1984 4 June 1984 11 June 1984 18 June 1984 25 June 1984 2 July 1984 9 July 1984 16 July 1984 23 July 1984 30 July 1984 6 August 1984 13 August 1984 20 August 1984 27 August 1984 3 September 1984 10 September 1984 17 September 1984 24 September 1984 1 October 1984 8 October 1984 15 October 1984 22 October 1984 29 October 1984 5 November 1984 12 November 1984 19 November 1984 26 November 1984 3 December 1984 10 December 1984 17 December 1984 24 December 1984 31 December 1984 7 January 1985 14 January 1985 21 January 1985 28 January 1985 4 February 1985 11 February 1985 18 February 1985 25 February 1985 4 March 1985 11 March 1985 18 March 1985 25 March 1985 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 487,03 486,70 486,00 484,00 482,00 479,00 477,00 472,00 467,00 460,00 448,00 427,00 403,00 381,00 376,68 376,68 376,68 376,68 376,68 376,68 376,68 376,68 376,68 376,68 376,68 376,68 376,90 377,30 379,00 381,00 384,00 387,50 392,00 397,00 402,00 407,00 415,00 423,00 430,00 438,00 446,00 454,00 460,00 466,00 472,50 480,00 483,00 486,00 489,00 490,00 491,00 491,00 413,98 413,70 413,10 411,40 409.70 407,15 405,45 401,20 396,95 391,00 380,80 362,95 342,55 323,85 320,18 320,18 320,18 320,18 320,18 320,18 320,18 320,18 320,18 320,18 320,18 320,18 320.37 320.71 322,15 323,85 326,40 329.38 333,20 337,45 341,70 345,95 352,75 359,55 365,50 372,30 379,10 385,90 391,00 396,10 401,63 408,00 410,55 413,10 415,65 416,50 417,35 417,35 394,37 394,09 393,49 391,79 390.09 387,54 385,84 381,59 377,34 371,39 361,19 343,34 322,94 304,24 300,57 300,57 300,57 300,57 300,57 300,57 300,57 300,57 300,57 300,57 300,57 300,57 300.76 301.10 302,54 304,24 306,79 309.77 313,59 317,84 322,09 326,34 333,14 339,94 345,89 352,69 359,49 366,29 371,39 376,49 382,02 388,39 390,94 393,49 396,04 396,89 397,74 397,74